                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STATE FARM FIRE AND CASUALTY                      CIVIL ACTION
 COMPANY

                      v.                          NO. 18-3956

 STEPHANIE MOTTA, et al.
                                            ORDER

       AND NOW, this 11th day of December 2018, upon considering Plaintiffs Motion for

judgment on the pleadings/summary judgment (ECF Doc. No. 14), Defendants' Cross-Motion for

judgment on the pleadings (ECF Doc. No. 16), the parties' Responses (ECF Doc. Nos. 17, 20) and

for reasons in the accompanying Memorandum, it is ORDERED:

        1.     Plaintiffs Motion for judgment on the pleadings/summary judgment (ECF Doc.

No. 14) is DENIED;

       2.      Defendants' Motion for judgment on the pleadings (ECF Doc. No. 16) is

GRANTED and partial judgment is granted in favor of Defendants confirming the Plaintiffs

obligation to continue providing a defense to Stephanie Motta and Zach Trimbur in the ongoing

state court litigation but without addressing indemnity or punitive damages issues; and,

       3.      Plaintiff shall file a joint memorandum signed by counsel for both parties not

exceeding seven pages on or before December 18, 2018 describing each parties' proposal for

resolving the remaining indemnity and punitive damages issues in the Complaint (ECF Doc. No.

1) and Counterclaim (ECF Doc. No. 9) including dismissing these claims without prejudice under

a tolling agreement to allow each party, if necessary, to seek declaratory relief as to duty to

indemnify or address punitive damages following resolution of the state court action.



                                                  ~
